DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               Q.S., the mother,
                                  Appellant,

                                      v.

 GUARDIAN AD LITEM PROGRAM and DEPARTMENT OF CHILDREN
                     AND FAMILIES,
                       Appellees.

                                No. 4D19-1608

                           [October 10, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Alberto Ribas, Jr., Judge; L.T. Case No. 2018-2816DP.

  Antony P. Ryan, Regional Counsel, and Paul O’Neil, Assistant Regional
Counsel, Office of Criminal Conflict and Civil Regional Counsel, West Palm
Beach, for appellant.

   Craig Robert Lewis of the Florida Statewide Guardian ad Litem Office,
Miami Beach, and Thomasina F. Moore of the Florida Statewide Guardian
ad Litem Office, Tallahassee, for appellee Guardian ad Litem.

   Ashley Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Fort Lauderdale, for appellee Department of
Children and Families.

PER CURIAM.

   Affirmed.

CONNER, KLINGENSMITH and KUNTZ, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.